DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the format of the specification is not in compliance with current U.S. practice (e.g., missing section headings).  
Appropriate correction is required.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.

(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 2 and line 3, the phrase “or the like” renders the claim indefinite because the claimed apparatus includes elements not actually disclosed and the scope of the claim is unascertainable.
In claim 1, line 10, “a holding and opening force” is not fully understood.  According to the disclosure, the torsion acts on the pivot arm in the direction 
In claim 2, lines 2-3, the embodiments including “the torsion spring…is located in the fixed part and/or in the pivotable part” are confusing.  Specifically, it cannot be understood how the torsion spring, being located in the fixed part or located in both the fixed part and the pivotable part, is able to act on the pivoting arm that is connected to the pivotable part as stated in claim 1.  Claim 2 cannot be understood structurally and functionally.
In claim 5, line 4, it is not clear what structural element “the part in which the latter is mounted” is referred to.
In claim 12, lines 3-4, “the fixed hinge part” lacks antecedent basis. Apparently, the dependency of “claim 1” should have been “claim 9”.
In both claims 21 and 22, it is not clear how the newly-introduced limitations “a pivoting arm, a guide element, a joint, a fixed part and a pivotable part” are related/linked to the multiple of the same elements stated in claim 1 (last 3 lines of claim 1).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-9, 12-13, 15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Leonard ‘775 (4,571,775).
Regarding claim 1, Leonard shows a holding and opening mechanism (100) for a pivoting element and a supporting element pivotable relative to one another about a first axle via a joint (2), the mechanism including a pivot arm (16) acting between the pivoting element (A) and the supporting element (B), pivoting between A and B is relative) and pivotable about a second axle (axle of D), the free end of the pivot arm (roller 14) acting on a control surface (12) of a guide element (curved portion of 10, fig. 1), a torsion spring (D) acting on the pivoting arm in a direction around the second axle in order to generate a holding and opening force on the pivot arm and on the control surface; and a fixed part (10) and a pivotable part (18) being pivotable relative thereto, the fixed part comprising the guide element and the pivotable part comprising the pivoting arm, the pivotable part being pivotable relative to the fixed part about the joint and 
As to claim 2, the torsion spring (D) extends through the pivoting arm (16) and is located in the pivotable part (18).
As to claim 4, the torsion spring (D) extends over 70% of a width of the pivoting element (A, see fig. 3).
As to claim 5, the bias of the torsion spring can be adjusted via an angular position of the pivoting arm with respect to the torsion spring with the part in which the torsion spring is mounted (col. 5, lines 6-34).
As to claim 6, the guide element (curved part of 10) is mounted in the fixed part (10) and the pivoting arm (16) is pivotally mounted in the pivotable part (18).

As to claim 8, the second axle with the torsion spring (D) is integrated into the pivoting element (A) such that only the pivoting arm (16) projects from the pivoting element and a remaining portion of the axle is covered by the torsion spring (see figs 1-2, and torsion members D all covered by sleeve E of the torsion spring).
As to claim 9, the joint is in the form of a hinge (shaft 2 and shaft receiving apertures in elements A and B defining a hinge), which hinge comprises a fixed hinge part (aperture in element B) that is connected to the fixed part and a movable hinge part (aperture in element A) that is connected to the pivotable part, and the guide element and the fixed hinge element are integrally formed and made of a common material (“integrally formed” includes parts attached together by fastening means; all components are formed by a common, available material).  
As to claim 12, the first axle and the joint (2) are integrated into the pivoting element (A, figs. 1-2) such that only a connection piece (upper end of A, 
   As to claim 13, the pivotable part (18) mountingly supports the pivoting element (A).
As to 15, the free end of the pivoting arm (16) includes a roller (14) that is supported by a bearing (50).
As to claim 18, the roller (14) is supported on the free end of the pivoting arm laterally with respect to the pivoting arm (figs. 1-3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Leonard ‘775.
Regarding claim 3, Leonard discloses the invention as claimed but for the torsion spring constituted by fiberglass rods.  Instead, Leonard states that the torsion spring “may be made of steel or of any other structural material capable In re Leshin, 125 USPQ 416.
As to claims 16, and 17, Leonard does not show the control surface of the guide element (12) formed or metal or the pivoting arm (16) formed of aluminum or aluminum alloy.  Again, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form control surface with metal and the pivoting arm with aluminum or aluminum alloy, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Leonard ‘775 in view of Ness ‘725 (US 2007/0130725 B1).
Leonard does not show the roller (14) including a metal coating.  Ness teaches a roller (126) having a coating of metal to provide a rust-resistance ([0003], [0007]).  It would have been obvious to one of ordinary skill in the art . 
Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Leonard ‘775 in view of Hayasaka et al. ‘560 (US 7,815,560 B2).
Regarding claim 19, Leonard shows the holding and opening mechanism as claimed except for the mechanism in a combination with a centrifuge.  Hayasaka et al. teaches a centrifuge having a pivotable cover (3) and a housing (2) connected by a hinge (4) and two gas springs (8, 9) to hold the cover in open position.  Leonard teaches that the holding and opening mechanism is a simple, compact device and can accommodate a lid swings of up to 180° (col. 3, lines 1-3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the mechanism of Hayasaka et al. with the holding and opening device of Leonard to provide a mechanism that is a simple, compact device and can accommodate a lid swings of up to 180°. 
As to clams 20-22, see explanation in paragraph 6 above.  Note that both the rollers of Leonard faces the housing (facing outward, see figs. 1-2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Examples of the cited references:
US 7,367,069 B1 (Connell et al.) shows a holding and opening mechanism having a cam engaged by a roller of a pivot arm on one end of a torsion spring.  An anchor arm is attached to the opposite end of the torsion spring. The pivot arm and the cam can be reversed in position with respect to the pivoting element and the support element.
3,476,375 (Brasseur) shows a torsion adjusting device having a roller against a track to control the movement of two hinged elements.  The force of the torsion can be adjusted by an eccentric on the opposite end of the torsion bar.
3,763,519 (Favre) shows a door spring having a cam plate engaging a roller to hold the door in open position.  The spring is adjustable via a setting screw.

      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059.  The examiner can normally be reached on M-F 7:00-3:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUCK Y MAH/           Primary Examiner, Art Unit 3677                                                                                                                                                                                             	CM
September 29, 2021